﻿














325.	Permit me on behalf of the Jamaican delegation to join with those who have
spoken before me in congratulating Mr. Lievano on his election as President of this the thirty-third session of the United Nations General Assembly. We are proud that a representative of our region is presiding over this session at such a challenging period in international relations. The eloquent statement which he made after being elected [1st meeting] attests to his grasp of and deep interest in the issues with which we are faced in this Assembly.
326.	I would also wish to pay a tribute to Mr. Lievano's predecessor, Mr. Lazar Mojsov, for the wisdom and skill with which he guided our work during the thirty-second session and the three special sessions.
327.	To the Secretary-General of the United Nations we express our deep appreciation for his untiring efforts, often in the face of intimidating odds, to find solutions to those many critical issues which confront us all.
328.	I wish to add my welcome to Solomon Islands as the newest Member of this world body. The United Nations has taken one more step towards the desired goal of universality of membership. It is to be hoped that we shall soon be in a position to welcome as members of this world body, Territories in the Caribbean which earnestly aspire to attain their independence and to assume their international rights and responsibilities.
329.	In the current state of international relations, there remain outstanding a number of major political and economic issues for which we desperately need to find solutions. At the same time we have to recognize that certain fundamental changes in the international system are increasingly necessary, if the world community as a whole is to survive and prosper in the years ahead.
330.	The momentous changes brought about by the last phase of the decolonization process themselves mark a major turning-point in history. These developments have, moreover, occurred in a period marked by major advances in science and in technology, and in a rapid growth in the world economy. This has taken place against the background of intense political and ideological rivalry generated by the major alliance systems in the cold war era.
331.	During this period the world has also been shaken by new intellectual and moral forces. Against these trends we have seen countervailing forces as the old order seeks to resist the momentum of change.
332.	We are, in short, at a critical period of world history. If we fail to turn with the forces of change we will write our own destruction. We can only move ahead if attain a new level of international co-operation.
333.	In the field of human .rights, bold and imaginative initiatives have been taken. But an essential ingredient still remains to be established—that is, accepted international machinery for implementing human rights. This requires that we overcome the cleavages between differing political and cultural systems, and differing states of economic development and under-development. It requires the unequivocal recognition and application of economic and social rights, together with other fundamental human liberties.
334.	Although these requirements should not prevent practical action in cases of obvious urgency, ad hoc responses are clearly no substitute for co-ordinated international action. Only concerted action will eliminate the agonizing and dangerous divergences over, for example, the whole question of terrorism.
335.	During the last regular session of the General Assembly, a clearly significant development took place, in that Member States conceded that the time had come for the United Nations to re-examine its own machinery and procedures dealing with issues concerning human rights. As some developed countries move away from the hitherto narrow and traditional definition of human rights, we feel that we have secured general acceptance of the fact that the two categories or concepts of human rights-one which places emphasis on civil and political rights, and the other on economic, social and cultural rights—must be viewed as indivisible and interdependent.
336.	My own Government is extremely proud of our internal and external policies, which are designed to ensure that all people enjoy the basic social and economic conditions which can make possible their fullest enjoyment of human rights.
337.	The past year has been a period of particularly intensive activity in the field of economic and social affair ;. This level of activity was compelled by the very serious global problems which have become more complex and intractable. The dimensions of the problems facing us and the implications for subsequent generations transcend the man-made boundaries between the rich and the poor of our world. Central to our efforts to resolve these problems must be the unqualified objective of the establishment of world peace and economic growth. We cannot attain this objective without a common understanding of, and commitment to, the new world economic structures and relationships which must be established.
338.	There has been in recent times a marked contrast between the amount of discussion on economic issues and the expressions of grave concern in all quarters on the one hand, and the very limited extent of real agreement and constructive action to deal with them on the other.
339.	This situation is most evident where the dialogue and negotiations on the New International Economic Order are concerned. We have reached a point of near stagnation in these issues-a dangerous state of inaction which could have the most serious consequences for the international community. The record of all our .efforts over the past four years and the very United outcome of all the various discussions and negotiations indicate beyond a doubt that we have not yet come to the point of full and realistic negotiation.
340.	My country has the highest confidence in the United Nations system; no other institution has its credibility or the capability to take and to implement decisions designed to achieve economic justice in the relations between all countries. It was this conviction which underlay our efforts at the last regular session to set up the Committee Established under General Assembly Resolution 32/174. The Committee on the New International Economic Order was established against the background of the determination to place the dialogue on this issue firmly within the United Nations system and to fashion a forum which would be capable of ensuring effective discussion and negotiation.
341.	We are deeply disappointed that that Committee has not been able to carry out its vital tasks. However, the recent meetings of the Committee may have demonstrated that we have come closer to facing the facts about the necessary process of meaningful discussion and the search for agreement on concrete issues. I believe that this is a view which is shared by virtually all who participated in those meetings. If this is so, we might indeed have achieved an important advance. It is well that this should be so, for none of us have any options in this matter. We must move forward and face the requirements and pressures which will inevitably be involved in the process of resolving issues, no matter how difficult. To fail to do so would be to precipitate a serious deterioration in international relations and to be guilty of gross neglect in the face of grave problems.
342.	Following the break down of those meetings, reactions throughout the capitals of the third world and within the industrialized countries for the most part have indicated concern for the future of the negotiations. This provides a basis for the hope that our efforts to establish a realistic framework within which we can proceed will be productive.
343.	Recent statements suggest a narrowing of the gap in regard to the function of the Committee. The issue, however, remains one of substance and not of procedure. This Assembly as the supreme decision-making body of the United Nations must now proceed to clear the air once and for all, so that the Committee can exercise unquestioned competence in the performance of its task.
344.	Ti e serious state of the global economy and the requirements of international co-operation and equity call for urgent, specific and concrete action, particularly in respect of issues that have been the subject of discussion and that relate to the establishment of the New International Economic Order. Such action would begin to dispel the growing conviction on the part of developing countries of the determination of some industrialized countries to stand in the way of the movement towards the restructuring of the global economic system.
345.	It would help to remove the feeling of helplessness that appears to have infected so many in the face of critical national and global economic difficulties. The opportunity for such action exists. The proposed resumption of the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities, in November this year, provides the opportunity for a major boost to the international community. In this context we note with satisfaction the efforts of the Secretary-General of UNCTAD in seeking to harmonize the position of the developing and developed countries on the objectives and structure of the common fund. The gravity of the problems relating to commodity trade is now clear to the international community, and there is growing recognition of the fact that urgent action needs to be taken to resolve them. This underscores the need for parallel movement on the Integrated Programme for Commodities. It is hoped, therefore, that agreement can now be reached on the common fund before the end of this year.
346.	The problems of the indebtedness of the developing countries have serious implications for both developed and developing countries. It is our hope that the understandings reached on debt questions at the ministerial meeting of the Trade and Development Board last March will chart the way for progress in the negotiations. We welcome the actions which have been taken by a number of industrialized countries in cancelling official debts of the least developed and certain other developing countries. It is hoped that the further negotiations to be conducted in UNCTAD will conclude arrangements for alleviating the massive debt problems of developing countries. Such action would increase the capability of developing countries to deal with their problems of national development and international participation.
347.	Another area calling for particular action that would have a dynamic effect in material terms is the transfer of resources.
348.	We cannot at this General Assembly ignore the fact that, since our last meeting, official development assistance flows, which have remained well below the internationally established target, have actually declined in real terms as a percentage of the combined gross national product over the last 12 months.
349.	We are convinced that means must be found of making the activities of the IMF and the World Bank accord more closely with our development needs as set out in the relevant provisions of the proposals for the New International Economic Order.
350.	At the same time, it is right that the movement that has taken place in some areas should be acknowledged. The outcome of the recent United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires, has brought some much needed faith in the prospects of co-operation in the international economic sphere. But technical co-operation among developing countries is not a new phenomenon. It is not a new dimension in international co-operation for development, and it is not the breakthrough in North-South relations that some would like to suggest. Technical co-operation among developing countries is in essence an activity of the developing countries for the creation and development of their reliance on each other and for their national self- reliance. To be sure, it will need the enlightened support of the developed countries if it is going to realize its potential; and it becomes of interest to the developed countries in so far as the United Nations machinery is to be used as an integral part of the whole mechanism for making technical co-operation among developing countries operational, as indeed it must. The developed countries demonstrated in Buenos Aires a willingness to co-operate in these few areas.
351.	Energy remains too important an issue in the .international development process for us to continue to
ignore it. As my delegation pointed out last year,  there is a need for effective conservation; there is a need to intensify the search for new conventional energy sources, as well as a need for intensive research into solar, wind and other renewable forms of energy. This must be done within a framework that will allow the benefits of such research to be accessible to the energy-deficient developing countries in order to finance the high-risk and high-cost investment necessary for energy exploration. It is in this context that my Government supports the initiatives that have been taken for an international conference on new and renewable sources of energy. I find it difficult to believe that a co-operative effort by ail participants in the United Nations system will not provide logical and effective solutions for the satisfaction of all these needs, bearing particularly in mind the crucial relationship that exists between energy and development.
352.	My Government attaches the greatest significance to the negotiations being conducted in the Third United Nations Conference on the Law of the Sea. We see this Conference as an integral part of the challenge to the international community in the creation of the New International Economic Order. We are committed to the realization of the establishment of an international sea-bed authority that would regulate the exploration and exploitation of the resources of the sea-bed beyond the limits of national jurisdiction as the common heritage of mankind.
353.	The declaration of principles adopted by the United Nations on 17 December 1970 [resolution 2749 (XXV)], consecrating this common heritage to be utilized taking into particular consideration the interests and needs of developing countries, cannot be allowed remain an idle dream. Considerable time and effort, at great expense and sacrifice to developing countries, have been devoted to this Conference, and it is generally recognized by participants in the negotiations that much of the difficult and intricate work for the completion of a comprehensive treaty, as mandated by the General Assembly, has already been accomplished.
354.	The Jamaican Government therefore views with the greatest concern the taking of unilateral action for the exploitation of these resources in the midst of these negotiations. It must be clear that the consequences of any such action would seriously undermine the future conduct of the negotiations and prejudice their successful conclusion.
355.	My Government therefore appeals to all those States which have proposed and are contemplating unilateral action to think again and to refrain from unilateral action, so that the Third United Nations Conference on the Law of the Sea may have every chance of successfully concluding its work within a reasonable time.
356.	There has been a gradual if somewhat reluctant acceptance in some quarters of the fact that the institutional machinery available to the international community is in important respects inadequate to serve its needs, and particularly the developmental needs of the developing countries.
357.	Action is now under way in the United Nations system to restructure its social and economic sectors along the lines agreed on at the last General Assembly [resolution 32(197]. My delegation views with satisfaction the appointment of the Director-General for Development and International Economic Co-operation, a position which we, along with other developing countries, see as most necessary. We trust that this office and the eminent official who heads it will be provided with the scope and the resources necessary to enable them to fulfil their crucial role.
358.	During the last regular session of the General Assembly many developing countries, including my own, played an active part and indicated in clear terms their view that the restructuring exercise had to be closely related to the establishment of the New International Economic Order. It is our belief that for the current restructuring to be judged effective it must enable the United Nations system to make a truly significant contribution to the achievement of the New International Economic Order. The primacy of the General Assembly, as the highest forum in which all matters of significance are finally deliberated upon, remains a crucial requirement.
359.	Jamaica views with concern what appears to be renewed efforts by some major Powers to re-establish and to consolidate neo-colonial relationships in Africa. But what the history of the anti-colonial struggles in Africa, and particularly those of this decade has shown, is a profound intolerance of imperialist domination and the courage, the capacity and the resolve to act against such domination. This is a time for the greatest unity of all those forces committed to the political and economic emancipation of Africa.
360.	The initiative of detente in Europe has been one of the few encouraging signs that the major Powers are inclined to co-operate to reduce tensions.
361.	Yet such co-operation remains confined to Europe while the extra-European rivalries of those same Powers are constantly generating new tensions in other areas of the world, particularly in Africa.
362.	The limited progress made in the field of disarmament, and the need to confront this problem with a determined sense of urgency was recognized in the holding of the tenth special session on disarmament. The intensive preparations and the high level of representation encouraged expectations that a real breakthrough would be achieved in a collective effort to halt and reverse the arms race. In several ways the results of the session did not match the hopes and expectations of most of us. In our view, a more concrete and substantive programme of action, especially with regard to nuclear disarmament, would have provided greater assurance of real progress. As it was, the studied ambiguity of some of the crucial paragraphs of the Programme of Action adopted [resolution S-10/2, sect. Ill] indicated the lack -of genuine compromise and the existence of limited commitment.
363.	We feel, however, that the adoption of a consensus document was a real achievement. The issue now ;s whether the declared intentions contained in the Final Document will be translated into action. 
364.	Removing the threat of nuclear war should now begin by the termination of the testing of nuclear weapons as the first step towards nuclear disarmament and over-all progress towards the achievement of general and complete disarmament. The process should begin without delay.
365.	We stress once again that the continuation of present trends in the escalation of the arms race jeopardizes peace and security and is wasteful of resources now urgently needed for development. In this regard we welcome the attention given to this area in the deliberations of the special session and look forward to the adoption of effective measures which would lead to the transfer of resources from the wasteful purpose of arms accumulation to the alleviation of poverty and the promotion of economic well-being.
366.	When the very existence of mankind is at stake only a determined application of political will can resolve seemingly intractable problems. The world has learned this from the recent experience in our own region, when mutual understanding and political will produced the Panama Canal Treaties. At the fifteenth ordinary session of the Assembly of Heads of State and Government of the OAU in Khartoum and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries in Belgrade explosive issues were defused through an exemplary display of international goodwill.
367.	My Government hopes that a similar situation of accommodation will emerge in the Middle East, where one of the longest-standing and most complex international problems still faces the world community. A durable settlement requires from the parties involved at the very least mutual recognition of and respect for each other's legitimate aspirations. This means above all recognition of the Palestinian people's right to their own homeland, Israeli withdrawal from the occupied territories and recognition of the right of the State of Israel to exist.
368.	Although the basic requirements of a Middle East settlement are perfectly well known, some would still wish to believe that a settlement can be attained without all these issues being squarely faced. That cannot be done. Moreover, it is equally apparent that, despite courageous individual initiatives, no solution will be attained without the participation of all concerned parties in the negotiations, and the support of the international community as a whole.
369.	Jamaica continues to regard Security Council resolutions 242 (1967) and 338 (1973) as providing the indispensable framework for a settlement of the dispute. Any agreement that does not accord with the principles in those resolutions cannot secure a lasting peace in the region.
370.	Another area of concern is the continuing stalemate in Cyprus. The United Nations resolutions are still unheeded and foreign occupation continues. The situation in Cyprus is rapidly becoming a model of the failure of the international community to translate its decisions into positive action. Renewed efforts at meaningful dialogue are urgently required if the lines drawn within the country are not to become fixed in a permanent form.
371.	It remains a matter of grave concern to us that despite the efforts of the international community, Belize has not been able to achieve its independence. It is intolerable that the people of that country should have for so long been denied the exercise of their inalienable right to self-determination. The advance of Belize to a secure independence with full territorial integrity is long overdue.
402. We deplore the external pressures and threats to which Belize has been subjected and which have constituted the principal obstacle to that country's early accession to independence. We urge the Members of this Organization, the colonial Power and the other parties involved, to seize the opportunity now to ensure that the resolutions adopted over the past years on the issue are speedily implemented.
403.. There is no more indictable failure in the sphere of international co-operation than our inability to end that most odious system of human and racial degradation which is apartheid. The evil of racist oppression in South Africa is evident to every decent individual: only the brutish can deny the duty of the international community to eradicate it. But instead, co-operation between South Africa and certain major interests has contributed to intensifying the oppression of blacks in South Africa.
404.	Let those who have it in their power to change the system now recognize that only a concerted and uncompromising effort will remove the disgrace of racist oppression in South Africa.
405.	Jamaica views the present situation in southern Africa as one of the utmost gravity. Encouraging signs that international co-operation was achieving some progress in Namibia and in Zimbabwe are fast disappearing.
406.	We meet while the storm clouds gather even more menacingly, for what do we find? We find, after another year of diplomatic efforts on the part of some members of the international community, after assurances of the viability of the "internal settlement", after more than a decade of appeasement and compromise — after all this—that the people of Zimbabwe are faced today not with the promise of a just and lasting peace but with the growing prospect of a terrible conflict.
407.	My delegation joins in the call for a meeting of all interested political groupings. We are equally concerned at the long delay in arriving at a solution. In the meantime, the illegal minority regime continues to perpetrate aggression not only against the people of Zimbabwe, but also against neighbouring States. The recent attack on Mozambique is but one more incident in a long series of events in which the racist minority regime-has tried to intimidate its neighbours, to deter them from assisting their brothers in Zimbabwe and to widen the scope of the conflict.
408.	The international community can delay no longer. It must, before it is too late, , find the moral and political courage necessary to bring to bear that kind of international pressure which the racist regimes cannot resist.
409.	In the absence of concrete progress towards a solution, my country will continue to give its unqualified support to the armed struggle against racist tyranny. We wish to see a negotiated settlement, but we will not be fellow travellers with injustice., A just settlement in Zimbabwe must be Uncompromisingly based upon a complete and absolute end to minority tyranny and the full accession to power of the majority of the people of the Territory.
410.	At the same time that our concern over the course of events in Rhodesia is growing by the day, we are faced with the calamitous developments in Namibia. We welcomed the holding of the ninth special session of the General Assembly on Namibia earlier this year, the acceptance by the Security Council of the Western plan and the despatch by the Secretary-General of his Special Representative to the troubled area. Now the despicable South African regime has once again shattered the hopes of those who had assumed that such a system could operate with integrity.
411.	The United Nations has the mandate and the obligation to ensure the effective implementation of its- decisions on Namibia. Now, more than ever, an overriding responsibility rests with the major Powers to enforce full South African compliance with the United Nations plan for Namibian independence in such a way as to guarantee the rights of effective majority rule of the Namibian people. Their action on the side of justice can be decisive.
412.	The announcement that the Pretoria regime will go ahead with its plans for an election in Namibia without United Nations supervision and control is one more instance of its brazen and calculated defiance of the United Nations. But, on reflection, why should not South Africa continue to hurl its defiance at the United Nations? For what has been the response of the United Nations, particularly the Security Council? Merely to administer the proverbial "slap on the wrist" to South Africa and to agree to meet again in the event of further acts of violation of the sovereignty and territorial integrity of its neighbours. What else does South Africa need to do for some of the permanent members of the Security Council to see the necessity of the imposition of sanctions under Chapter VII of the Charter?
413.	My delegation remains firmly convinced that the people of Namibia must be allowed to determine their own future; that free elections with the participation of SWAPO should be held under the supervision and control of the United Nations; that South African intimidation must be eliminated; and, above all, that Namibia must proceed to independence with its territorial integrity intact. All this and more is long overdue. The total isolation of the South African regime should be effectively pursued now.
414.	One important step would be the early finalization of an international convention against apartheid in sports, in accordance with the relevant resolutions adopted by the General Assembly.
415.	In dealing with various issues, I have referred to the need to maintain peace and security in the world. Let me say now that, in our view, peace cannot be merely the absence of military conflict, nor can it be just an interlude between wars. Peace, to be real, must provide for the harmonious growth and development of peoples— politically, socially, culturally, economically—and it must be universal and indivisible. It cannot be achieved in an atmosphere of either political or economic domination.
416.	The issues facing this Assembly, in both the political and the economic sphere, have never been more grave or more threatening and the need to find solutions has never been more urgent. The key to those solutions is a greater commitment to international co-operation, economic justice and peace. Is it too much to hope that this thirty-third session of the General Assembly of the United Nations will help the world to find that key?

